COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS

                                                           §
 ROOSEVELT BARNES, JR.,                                                       No. 08-10-00014-CR
                                                           §
                             Appellant,                                            Appeal from
                                                           §
 v.                                                                            411th District Court
                                                           §
 THE STATE OF TEXAS,                                                         of Polk County, Texas
                                                           §
                             Appellee.                                            (TC # 17,789)
                                                           §

                                        MEMORANDUM OPINION

         Roosevelt Barnes, Jr. appeals from an order denying his motion for post-conviction DNA

testing. We affirm.

         In 2005, a jury found Appellant guilty of possession of cocaine with intent to deliver, found

the enhancement paragraphs true, and assessed Appellant’s punishment at imprisonment for 99

years. The Beaumont Court of Appeals affirmed the conviction on November 1, 2006. Roosevelt

Barnes v. State, No. 09-05-040-CR, 2006 WL 1109459 (Tex.App.--Beaumont November 1, 2006,

pet. ref’d)(not designated for publication). In 2009, Appellant filed a motion for forensic DNA

testing. See TEX .CODE CRIM .PROC.ANN . art. 64.01 (West Supp. 2010). After reviewing the motion

and the State’s response, the trial court denied the motion because it found that identity was not an

issue in the case. Appellant filed notice of appeal.1

         Appellant’s court-appointed counsel has filed a brief in which he has concluded that the



         1
          This case was transferred from the Ninth Court of Appeals to the Eighth Court of Appeals pursuant to a
docket equalization order issued by the Supreme Court of Texas. See T EX .G OV ’T C O D E A N N . § 73.001 (W est 2005).
appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by presenting a professional evaluation of the record demonstrating why,

in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. Appellant filed an objection to counsel’s

motion to withdraw which we have considered as Appellant’s pro se brief.

        We have carefully reviewed the record and the briefs of both counsel and Appellant, and

agree that the appeal is wholly frivolous and without merit. Further, we find nothing in the record

that might arguably support the appeal. The judgment is affirmed.



February 23, 2011
                                                        ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)